DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 7, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Budaker et al. (DE 102006042387 A1) in view of Sato (GB 2524605 A).
For claim 1, Budaker et al. discloses an electric power steering device comprising:
an electric motor 2;
a rack shaft 22 [configured to move in an axial direction] (page 9, paragraph [0022], “an axially displaceable component 5 formed as a rack 22”);
a conversion unit 3, 20, 21, 27 [configured to convert rotational driving force of the electric motor into movement of the rack shaft] (page 10, paragraph [0022], “it drives, via a pulley 27 on its output shaft 15 and a belt 21 formed as a toothed belt, a pulley 20 connected in a rotationally fixed manner to a nut 17 formed as a recirculating ball nut 19”);
a first housing 12 [configured to cover a part of an outer surface of the rack shaft] (fig. 2);
a second housing 14 [configured to cover a part of the outer surface of the rack shaft] (fig. 2), [the second housing including a cover portion being configured to cover the conversion unit] (fig. 2, page 10, paragraph [0022], “the ball nut 19 is held axially nondisplaceably in the third housing part 14 and part of the thus formed driven connection in the third housing part 14”); and
a third housing 6 [disposed between the first housing and the second housing and configured to cover a part of the outer surface of the rack shaft] (fig. 2), [the third housing including a support portion 9 configured to accommodate the electric motor] (page 11, paragraph [0024], “a further cylindrical bore 10 is mounted in the first housing part 6 at a radial distance and separated from the cylindrical bore 9 for the electric motor 2”), but does not explicitly disclose 
a first fixed portion configured to be fixed to a vehicle;
a second fixed portion configured to be fixed to the vehicle; and wherein
the first housing and the third housing each include a connecting portion configured to change a relative position thereof in a circumferential direction of the rack shaft.
Sato discloses [a first housing 10A including a first fixed portion 10D configured to be fixed to a vehicle, a second housing 10C including a second fixed portion 10E configured to be fixed to the vehicle] (page 8, lines 18 – 21), a third housing 10B [disposed between the first housing and second housing] (fig. 1), and wherein the first housing includes a connecting portion 101 and the third housing includes a connecting portion 107 [to change a relative position thereof in a circumferential direction of the rack shaft] (page 20, lines 12 – 17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the connection portions and fixing portions of Sato with the first housing, second housing and third housing of Budaker et al. to allow for prevention of deterioration in attachment precision of the power steering apparatus while maintaining good meshing of the rack and pinion.
For claim 2, Budaker et al. modified as above discloses the electric power steering device [wherein the connecting portion includes a female thread 105 provided to one of the first housing and the third housing and includes an arc-shaped through-hole 109 formed in a flange provided to the other of the first housing and the third housing] (fig. 4 of Sato).
For claims 3 and 11, Budaker et al. modified as above discloses the electric power steering device [wherein the third housing constitutes a housing unit jointly with the electric motor supported by the support portion and with the conversion unit] (fig. 2, pages 11, paragraph [0023] – [0024]) including a driving pulley 27 attached to an output shaft 15 of the electric motor, a driven pulley 20 attached to the rack shaft, and a belt 21 stretched between the driving pulley and the driven pulley] (page 11, paragraph [0022]). 
For claims 4 and 12, Budaker et al. modified as above discloses the electric power steering device [wherein the third housing includes the connecting portion at a side thereof close to one end of the rack shaft] (in view of the combination above, fig. 2 of Sato) and [is configured to support the electric motor and the conversion unit at a side thereof close to the other end of the rack shaft] (fig. 1 of Sato, the third housing has a differing size which allows for an end of the third housing to be closer to one end of the rack shaft and another end of the third housing being closer to another end of the rack shaft, wherein differing of sizes of the third housing would require minimal skill in the art through mere resizing, see 220 USPQ 777).
For claim 7, Budaker et al. discloses an electric power steering device comprising:
an electric motor 2;
a rack shaft 22 [configured to move in an axial direction] (page 9, paragraph [0022], “an axially displaceable component 5 formed as a rack 22”);
a conversion unit 3, 20, 21, 27 [configured to convert rotational driving force of the electric motor into movement of the rack shaft] (page 10, paragraph [0022], “it drives, via a pulley 27 on its output shaft 15 and a belt 21 formed as a toothed belt, a pulley 20 connected in a rotationally fixed manner to a nut 17 formed as a recirculating ball nut 19”);
a first housing 12 [configured to cover a part of an outer surface of the rack shaft] (fig. 2);
a second housing 14 [configured to cover a part of the outer surface of the rack shaft] (fig. 2), [the second housing including a cover portion being configured to cover the conversion unit] (fig. 2, page 10, paragraph [0022], “the ball nut 19 is held axially nondisplaceably in the third housing part 14 and part of the thus formed driven connection in the third housing part 14”); and
a third housing 6 [disposed between the first housing and the second housing and configured to cover a part of the outer surface of the rack shaft] (fig. 2), [the third housing including a support portion 9 configured to accommodate the electric motor] (page 11, paragraph [0024], “a further cylindrical bore 10 is mounted in the first housing part 6 at a radial distance and separated from the cylindrical bore 9 for the electric motor 2”), wherein
[the third housing constitutes a housing unit jointly with the electric motor supported by the support portion and with the conversion unit] (fig. 2, pages 11, paragraph [0023] – [0024])) including a driving pulley 27 attached to an output shaft 15 of the electric motor, a driven pulley 20 attached to the rack shaft, and a belt 21 stretched between the driving pulley and the driven pulley] (page 11, paragraph [0022]); but does not explicitly disclose 
a first fixed portion configured to be fixed to a vehicle;
a second fixed portion configured to be fixed to the vehicle; and 
wherein the third housing includes, at a side thereof to one end of the rack shaft, a connecting portion configured to change a position thereof relative to the first housing, and te third housing is configured to support the electric motor and the conversion unit at a side thereof close to the other end of the rack shaft.
Sato discloses [a first housing 10A including a first fixed portion 10D configured to be fixed to a vehicle, a second housing 10C including a second fixed portion 10E configured to be fixed to the vehicle] (page 8, lines 18 – 21), a third housing 10B [disposed between the first housing and second housing] (fig. 1), and wherein the first housing includes a connecting portion 101 and the third housing includes a connecting portion 107 [to change a relative position thereof in a circumferential direction of the rack shaft] (page 20, lines 12 – 17); and [wherein the third housing includes the connecting portion at a side thereof close to one end of the rack shaft] (fig. 2) and [is configured to support the electric motor and the conversion unit at a side thereof close to the other end of the rack shaft] (fig. 1, wherein the third housing has a differing size which allows for an end of the third housing to be closer to one end of the rack shaft and another end of the third housing being closer to another end of the rack shaft).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the connection portions and fixing portions of Sato with the first housing, second housing and third housing of Budaker et al. to allow for prevention of deterioration in attachment precision of the power steering apparatus while maintaining good meshing of the rack and pinion.
For claim 9, Budaker et al. discloses an electric power steering device comprising:
an electric motor 2;
a rack shaft 22 [configured to move in an axial direction] (page 9, paragraph [0022], “an axially displaceable component 5 formed as a rack 22”);
a conversion unit 3, 20, 21, 27 [configured to convert rotational driving force of the electric motor into movement of the rack shaft] (page 10, paragraph [0022], “it drives, via a pulley 27 on its output shaft 15 and a belt 21 formed as a toothed belt, a pulley 20 connected in a rotationally fixed manner to a nut 17 formed as a recirculating ball nut 19”);
a first housing 12 [configured to cover a part of an outer surface of the rack shaft] (fig. 2);
a second housing 14 [configured to cover a part of the outer surface of the rack shaft] (fig. 2), [the second housing including a cover portion being configured to cover the conversion unit] (fig. 2, page 10, paragraph [0022], “the ball nut 19 is held axially nondisplaceably in the third housing part 14 and part of the thus formed driven connection in the third housing part 14”); and
a third housing 6 [disposed between the first housing and the second housing and configured to cover a part of the outer surface of the rack shaft] (fig. 2), [the third housing including a support portion 9 configured to accommodate the electric motor] (page 11, paragraph [0024], “a further cylindrical bore 10 is mounted in the first housing part 6 at a radial distance and separated from the cylindrical bore 9 for the electric motor 2”), wherein
[the third housing constitutes a housing unit jointly with the electric motor supported by the support portion and with the conversion unit] (fig. 2, pages 11, paragraph [0023] – [0024])) including a driving pulley 27 attached to an output shaft 15 of the electric motor, a driven pulley 20 attached to the rack shaft, and a belt 21 stretched between the driving pulley and the driven pulley] (page 11, paragraph [0022]); but does not explicitly disclose 
a first fixed portion configured to be fixed to a vehicle;
a second fixed portion configured to be fixed to the vehicle.
Sato discloses [a first housing 10A including a first fixed portion 10D configured to be fixed to a vehicle, a second housing 10C including a second fixed portion 10E configured to be fixed to the vehicle] (page 8, lines 18 – 21), a third housing 10B [disposed between the first housing and second housing] (fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the fixing portions of Sato with the first housing and second housing of Budaker et al. to allow for secure attachment of the power steering device, thus reducing overall vibrational damage and replacement costs.
Claims 6, 8, 14 – 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Budaker et al. (DE 102006042387 A1) in view of Sato (GB 2524605 A), and further in view of Chikaraishi (US 2005/0133297 A1).
For claims 6, 8, 14 – 16, 18, and 19, Budaker et al. modified as above does not explicitly disclose the electric power steering device wherein the third housing has a mounting surface for the electric motor, the mounting surface being configured not to overlap any other portion of the housing in the axial direction of the rack shaft. 
Chikaraishi discloses an electric power steering device comprising [a housing 21 includes a mounting surface for an electric motor 35] (fig. 24, page , paragraph [0131], the mounting surface being the portion of the housing 21 wherein the electric motor 35 is secured with three bolts 101 ), [the mounting surface being configured not to overlap any other portion of the housing in the axial direction of the rack shaft] (figs. 24 and 25, wherein at least a portion of the mounting surface of the electric motor is shown to not overlap portions of the housing).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the mounting surface of the housing of Chikaraishi in place of the part of the housing part and cylindrical bore for the electric motor of Budaker et al. modified as above to allow for a reduction in overall parts and easier removal and attachment of the electric motor, thus reducing overall costs.
	
Response to Arguments
Applicant’s arguments with respect to claims 1 – 4, 6 – 9, 11, 12, 14 – 16, 18, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611